Detailed Action
This office action is a response to an application filed on 8/25/2021 in which claims 1 – 20 are pending; Claim 1 is amended; Claims 2 – 20 are new.

Response to Double Patenting Rejections 
Applicant argues that Claim 1 was rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 10,681,397, claim 1 of U.S. Patent No. 10,341,696, claim 1 of U.S. Patent No. 9,538,257, claim 1 of U.S. Patent No. 8,571,051, claim 1 of U.S. Patent No. 7,822,068, claim 1 of U.S. Patent No. 7,382,796, and claim 1 of U.S. Patent No. 7,490,344. Applicant traverses these rejections and requests review of these rejections in view of Applicant's amendments to claim 1. Applicant submits these rejections should be withdrawn, considering the patentably distinct subject matter in Applicant's amended claim 1. 

However, the Applicant does not provide what patentable distinct subject matter is now claimed. In reviewing amended Claim 1, the claim cites, in part. ‘…synchronizing a switch from the first data stream to the second data stream, wherein the switch is carried out by a multiplexer.’ All of the parent patents are directed to ‘seamless switching’ carried out by a multiplexer between data streams synchronizing a switch from the first data stream to the second data stream.  

As Examiner is unable to find patentably distinct subject matter, Examiner maintains the double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Langi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686

F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA

1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.32l(c) or 1.32l(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR l.32I(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.

Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.
Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD­ info-1.jsp.

(1) ClaimGrp {1, 11}, ClaimGrp{2, 12}, and ClaimGrp{3, 13}   are  rejected on the ground of nonstatutory double patenting as being unpatentable over ClaimGrp{1,8,13} of U.S. Patent No. 10,681,397 hereafter ‘397.
Although the claims at issue are not identical, they are not patentably distinct from each other.
In addition to the elements taught in instant ClaimGrp {1, 11}, ‘397 ClaimGrp{1,8,13}  teaches elements such as a switching device comprising a buffer; and an encoder configured to: determine a switch gap size, wherein the switch gap size comprises at least an amount of time needed for the switching device to switch from transmitting a first segment of a first data stream to transmitting a second segment of a second data stream; determine, based on a capacity of the buffer of the switching device; 
In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to not recite the additional features.
Instant ClaimGrp{2, 12} corresponds to ‘397ClaimGrp{1,8,13} 
Instant ClaimGrp{3, 13} corresponds to ‘397ClaimGrp{1,8,13} 

 (2) ClaimGrp {1, 11}, ClaimGrp{2, 12}, and ClaimGrp{3, 13}   are rejected on the ground of nonstatutory double patenting as being unpatentable over ClaimGrp{1,8,16} and ‘696ClaimGrp{2,9,16} of U.S. Patent No. 10,341,696, hereafter ‘696.
Although the claims at issue are not identical, they are not patentably distinct from each other.
In addition to the elements taught in instant ClaimGrp {1, 11}, ‘696 ClaimGrp{1,8,16}teaches elements such as receiving a first data stream comprising at least a first segment, wherein the first segment comprises a first starting point and a first end point; receiving a second data stream comprising at least a second segment, wherein the second segment comprises a second starting point and a second end point; encoding the first segment for transmission at a first data rate; encoding the second segment.
In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). 
Therefore, it would have been obvious to one skilled in the art before the effective filing 

Instant ClaimGrp{2, 12} corresponds to ‘696ClaimGrp{2,9,16} 
Instant ClaimGrp{3, 13} corresponds to ‘696ClaimGrp{1,8,16} 


(3)  ClaimGrp {1, 11}, and ClaimGrp{3, 13} are rejected on the ground of nonstatutory double patenting as being unpatentable over ClaimGrp{1,9,17} and ClaimGrp{2,10,18} of U.S. Patent No. 9,538,257 hereafter ‘257.
Although the claims at issue are not identical, they are not patentably distinct from each other.
In addition to the elements taught in instant ClaimGrp {1, 11}, ‘257 ClaimGrp{1,9,17}teaches elements such as receiving the plurality of data streams at a switching device comprising a buffer, each of the plurality of data streams comprising a plurality of segments having start points and end points; generating at least one switch gap comprising substantially no data between successive end points and start points, the at least one switch gap being configured to provide seamless switching between at least one of the plurality of data streams.
In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to not recite the additional features.
Instant ClaimGrp{3, 13} corresponds to ‘257ClaimGrp{2,10,18} 


(4)  ClaimGrp {1, 11} is rejected on the ground of nonstatutory double patenting as being unpatentable over ClaimGrp{1,15,20} of U.S. Patent No. 8,571,051 hereafter ‘051
In addition to the elements taught in instant ClaimGrp {1, 11}, ‘051 ClaimGrp{1,15,20}   teaches elements such as receiving the plurality of data streams at a switching device comprising a buffer, the plurality of data streams comprising a plurality of segments having synchronized start points and end points;
In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). 

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to not recite the additional features.




(5) ClaimGrp {1, 11} is rejected on the ground of nonstatutory double patenting as being unpatentable over of ClaimGrp{1,14,18} U.S. Patent No. 7,822,068 hereafter ‘068.

In addition to the elements taught in instant ClaimGrp {1, 11}; ‘068 ClaimGrp{1,14,18} teaches elements such as encoding, at a rate that is based on a selected capacity of a buffer of a switching device, said plurality of digital data segments into a plurality of encoded segments,

In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). 

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to not recite the additional features.


(6) ClaimGrp {1, 11} is rejected on the ground of nonstatutory double patenting as being unpatentable over ClaimGrp {1, 12} of U.S. Patent No. 7,382,796 hereafter ‘796.

 In addition to the elements taught in instant ClaimGrp {1, 11}, ‘796 ClaimGrp {1, 12} teaches elements such as encoding said segments for transmission to said switching device at a selected data transfer rate, wherein said step of encoding said segments is performed based on a buffer capacity value that is less than said predetermined capacity of said buffer of said switching device.

In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art).

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to not recite the additional features.

(7) ClaimGrp {1, 11} is rejected on the ground of nonstatutory double patenting as being unpatentable over ClaimGrp {1, 10} U.S. Patent No. 7,490,344 hereafter ‘344. 

In addition to the elements taught in instant ClaimGrp {1, 11}; ‘344 ClaimGrp {1, 10} teaches elements such as preparing said plurality of data streams prior to transmitting said plurality of data streams to said switching device, wherein said preparing comprises: providing a plurality of data streams, said data streams including data which is divided into segments, wherein said segments include synchronized starting points and end points on all of said plurality of data streams; multiplexing said plurality of data streams for delivery to said switching device;



Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to not recite the additional features.

Objection to Figures

Examiner objects to Figures 4 – 6. In each of Figures 4 – 6 sT and eF should show the earliest start of the Ts and the latest end of the Fs, respectively. However, in the figures, the sT line is after the start of S(3).  Figure 5 contradicts the first sentence of ¶[0053]  i.e.  ‘from’ segments end before the ‘to’ segments start.  In Figure 5, T(3) starts before F(1) ends.

 Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 

In particular, amended Claims 1 and 11 cites, in part , comparing the amount of time needed to switch to an amount of time between an end of the at least the first segment and a start of the at least the second segment; in response to determining the amount of time needed to switch is less than or equal to the amount of time between the end of the at least the first segment and the start of the at least the second segment, synchronizing a switch from the first data stream to the second data stream, wherein the switch is carried out by a multiplexer.

However, the Examiner cannot find support in the specification for the step of comparing and the conditional function (…in response to determining step …)  in the specification as originally filed.


Conclusion;
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

	/KEVIN C. HARPER/             Primary Examiner, Art Unit 2462